Citation Nr: 0715789	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  95-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the left hip.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.  

4.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
residuals of head and back injuries.  

5.  Entitlement to a compensable rating for bilateral hearing 
loss.  

6.  Entitlement to a compensable rating for residuals of 
fracture of the left third metacarpal.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for residuals of head and back injuries, 
entitlement to a compensable rating for bilateral hearing 
loss; and entitlement to a compensable rating for residuals 
of a fracture of the left third metacarpal, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has shrapnel wound residuals to the left hip.  

2.  The record contains no credible supporting evidence of 
inservice stressors.  

3.  The veteran does not have PTSD attributable to his 
experiences in Vietnam.  

4.  Post service left wrist carpal tunnel syndrome is not 
shown by competent medical evidence to be causally related to 
the veteran's active service or to service-connected fracture 
of the left third metacarpal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
shrapnel wound to the left hip are not met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).  

3.  Left wrist carpal tunnel syndrome was not incurred in or 
aggravated by active service and is not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
In August 2003, the RO provided the veteran with a VCAA 
letter which discussed the pertinent evidence, and the laws 
and regulations related to the claims addressed below.  This 
letter essentially notified the veteran of the evidence 
needed to prevail on these claims.  Specifically, the letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the initial rating decision denying the 
claims from which this appeal ensued was prior to the veteran 
receiving notice.  However, the Court recently held that even 
when notice is not provided prior to the initial unfavorable 
decision by the AOJ on the appellant's claim, this deficiency 
is not prejudicial to the appellant when subsequent VA 
actions "essentially cured the error in the timing of 
notice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
While the required notice was not provided to the veteran 
prior to the first AOJ adjudication of these claims, the 
subsequent VA letters corrected any procedural errors, and 
the content of the notices complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial, and VA's duty to notify the veteran has 
been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
December 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

Treatment records dated from shortly after discharge through 
2007 are of record and available for review.  These documents 
include several examination reports.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Residuals of a Shrapnel Wound to the Left Hip

Based on a complete review of the claims file, the Board 
finds that the claim for service connection for residuals of 
a shrapnel wound to the left hip must be denied because the 
first essential criterion for a grant of service connection - 
competent evidence of the claimed disability - has not been 
met.  

The veteran has submitted many statements and provided 
testimony maintaining that he sustained a shrapnel wound to 
the left thigh when the tower that he was on was blown to the 
ground in an enemy attack.  He recalled that he was treated 
at a hospital in Thailand, (U-Tapao Air Base), and later at 
several other facilities to include Wilford Hall in San 
Antonio, Texas.  He recently testified that he continued to 
be seen for residuals of his shrapnel wound to the left hip 
at a VA facility.  

Service medical records are silent as to complaints, 
findings, or diagnoses relating to the claimed disorder.  
While the service medical records reflect treatment for 
injuries sustained in several falls (e.g., from a chair and 
from a second story stairwell), they do not show treatment 
for injuries sustained in a fall from a tower while in 
Thailand.  This includes a separation examination report 
dated in April 1974, at which time the veteran made no 
reference to such injury.  

Shortly after service the veteran filed his initial claim for 
compensation benefits; there was no mention of a left hip 
injury.

Similarly, post service treatment records do not show a 
shrapnel wound to the left hip.  Specifically, the Board 
notes that at a VA exam in October 1998, the examiner noted 
that there was no scar to substantiate the veteran's 
allegation of having sustained a shrapnel wound to the left 
hip.  Moreover, it was noted that there was no clinical 
evidence of a left hip disability.  

Subsequently dated treatment records through 2007 are also 
negative for report of a shrapnel wound to the left hip.  As 
to the veteran's recently testimony that he continues to be 
treated for residuals of a left hip shrapnel wound, the Board 
notes that the treatment records reflect that the veteran 
fractured his left ankle in 2003, underwent left ankle fusion 
surgery in 2005, and later developed an infection resulting 
in osteomyelitis in the left lower extremity (see e.g., VA 
report in April 2006).  It is clear from the treatment 
records which show ongoing treatment for this condition in 
the left lower extremity from 2003 through 2007 that current 
complaints associated with the left leg are associated with 
this condition, not any alleged inservice shrapnel wound to 
the left hip.  

Documents included in the claims file reflect that attempts 
were made in 2004 and 2005 to retrieve any additional medical 
records from inservice and post service facilities where the 
veteran claimed treatment to corroborate his claim regarding 
inservice treatment for a left hip shrapnel wound.  These 
attempts proved unsuccessful.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in this case, in the absence 
of competent evidence that the veteran currently suffers from 
the claimed residuals of a shrapnel wound to the left hip, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under these circumstances, the claim for service connection 
for residuals of a shrapnel wound to the left hip must be 
denied.  As competent evidence simply does not support the 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

PTSD

The records reflect that the veteran's military service 
included a period of 2 months, 5 days in Thailand.  Service 
personnel and other official records do not confirm that he 
had service in the Republic of Vietnam or that he was awarded 
combat medals or decorations.  

The service medical records reflect inservice treatment for 
psychiatric complaints.  For example, the veteran was noted 
to have anxiety in 1972.  Later that year, after psychiatric 
consultation, the diagnosis was dissociative reaction and 
immature personality.  Emotional instability was noted upon 
physical profile serial report shortly before discharge, and 
this condition was noted at time of discharge.  Additionally, 
the service medical records reflect treatment for injuries 
sustained in several falls (e.g., from a chair and from a 
second story stairwell), but they do not show treatment for 
injuries sustained in a fall from a tower while in Thailand 
or otherwise reflect that this alleged incident took place.

In a statement of August 1976 the veteran wrote that he had 
been shot and fell from a 60 foot tower while in Thailand.  
In February 1978 he said that his injuries were not sustained 
in Vietnam but in Thailand.

Post service records include psychiatric evaluations in 1976 
(no psychiatric condition diagnosed) and 1994 
(depression/bipolar).  Subsequently dated VA records include 
a PTSD diagnosis.  See, e.g., VA psychiatric examination 
reports in May 1997 and October 1998.  Moreover, PTSD 
continues to be the psychiatric diagnosis as indicated in 
current treatment records dated through 2007.  In these 
records, the examiners referred to the veteran's reported 
history of "combat," falling 60 feet after his car was 
heavily mortared, and other events which occurred during his 
purported service in Vietnam.  

In statements of record and in testimony, the veteran 
reported experiencing traumatic events in service, to include 
an attack on his base in Thailand from which the tower he was 
on was destroyed resulting in the death of another individual 
and hi own various injuries, including shell fragment wounds 
to the left hand, lower back and right knee.  He also 
reported the death of a friend and fellow soldier-a Sergeant 
Rodriquez.  Other stressors he claimed included the loading 
of bodies and body parts into bags, participating in missions 
as a tailgunner, guarding aircraft armed with bombs, and 
combat.  

In a 1993 statement, the veteran's wife asserted that the 
veteran was unable to be close with anyone, and that he 
avoided crowds and had nightmares.  She felt that his seeing 
so much death and misery in Vietnam changed him.  

At the time of a hearing before the Board in 1997, the 
veteran testified that, although injured in service, he did 
not receive The Purple Heart because his records were sealed, 
because he was working for the president.  He claimed that he 
received a Silver Star for his service in Vietnam.

On VA examination in October 1998, there was found to be no 
clinical evidence of shell fragment wounds of the left hip, 
left wrist or right knee.

In September 1999, the U. S. Armed Services Center for 
Research of Unit Records stated that the stressors that the 
veteran had listed, including the attacks on the airfield 
where he was stationed, could not be verified.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link by medical evidence, between current symptoms and an 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2006).  

Considering the evidence in light of the above criteria, the 
Board finds that the criteria for service connection for PTSD 
are not met.  Even assuming, without deciding, that the 
veteran has a diagnosis of PTSD rendered in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), the Board 
finds that, in this case, the claim must nonetheless fail 
because another essential criterion - credible evidence that 
the claimed stressor(s) actually occurred - has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The records show that the veteran served in Thailand.  His 
service personnel records reflect that his military 
occupational specialty was as a law enforcement specialist.  
The veteran's DD-214 does not reflect any awards or 
decorations typically associated with combat and the evidence 
of record does not indicate that the veteran was engaged in 
combat.  And, as noted above, the U. S. Armed Services Center 
for Research of Unit Records stated that the stressors that 
the veteran had listed could not be verified.  

In this case, there is no verification or documentation 
showing that the veteran engaged in combat with the enemy.  
Therefore, the veteran's bare assertions of service stressors 
are not sufficient to establish that they occurred.  
Accordingly, the claimed stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f);  Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).  
The Board notes that whether a veteran has submitted 
sufficient corroborative evidence of claimed in-service 
stressors is a factual determination.  Pentecost, supra.

Accordingly, while the veteran has been diagnosed with PTSD 
by a VA examiner, such diagnosis is based on accounts of 
unverified stressors reported by the veteran.  See Moreau, 9 
Vet. App. at 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the claim.  In this regard, the Board 
points out that a careful review of the entire claims file, 
which contains voluminous records, reflects that the 
veteran's accounting of stressors has been inconsistent.  
Different physicians who have diagnosed PTSD have based their 
diagnoses on different stressors, as recounted by the 
veteran, primarily involving participation in combat.  None 
of these stressors is shown to have any factual basis in the 
record.  As a result, the Board finds that the veteran's 
testimony on this point lacks credibility.  

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the criteria 
for service connection for PTSD are not met, and that the 
claim must be denied.  

The contentions as to etiology of PTSD as offered by the 
veteran and his wife have been considered.  As noted earlier 
when discussing the claim for a left hip condition, however, 
there is no evidence of record that the veteran or his wife 
have specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

Left Wrist Carpal Tunnel Syndrome

It is asserted that this condition was incurred during 
service or resulted from the service-connected fracture of 
the left third metacarpal.  Service medical records, however, 
are silent as to complaints, findings, or diagnoses relating 
to the claimed disorder.  

A post service private treatment record dated in July 1989 
reflects a diagnosis of left hand carpal tunnel syndrome for 
which the veteran underwent surgery.  At the time of VA 
examination in January 1994, the veteran's medical history 
was noted to include this condition.  However, upon exam, the 
veteran's left wrist showed normal range of motion, and while 
a left wrist scar from the carpal tunnel release surgery was 
noted, the examiner opined that this condition was not 
related to the inservice fracture of the left third 
metacarpal.  

Subsequently dated treatment records are essentially negative 
for report of left carpal tunnel syndrome although it was 
mentioned, by history, on numerous occasions.  For example, 
on VA examination in 1997 and most recently, upon VA 
treatment record in May 2003.  

The competent evidence as to this claim fails to reveal that 
the veteran has carpal tunnel wrist syndrome that is causally 
related to active duty.  There simply is no evidence of this 
condition until many years after service, and there is a 
doctor's professional opinion of record which opines that 
this disability is not related to the fracture of the left 
third metacarpal.  Thus, there is no nexus opinion of record 
indicating that the veteran's left carpal tunnel syndrome is 
etiologically related to active service or causally related 
to his finger fracture.  As the record contains no evidence 
that he had carpal  tunnel syndrome during active service or 
until approximately 15 years after service separation from 
service, and there is no prior evidence on which to base a 
nexus opinion, the claim is denied.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 Fed. Cir. 2000) [a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim].

To the extent that the veteran ascribes any current left 
wrist carpal tunnel syndrome to active service or to a 
service-connected finger fracture, it is now well established 
that a person without medical training, such as the veteran, 
is not competent to provide evidence on medical matters such 
as diagnosis or etiology of a claimed condition.  See 
Espiritu, supra.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for carpal tunnel syndrome of the left wrist, and 
the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  
Gilbert, supra.




ORDER

Entitlement to service connection for residuals of a shrapnel 
wound to the left hip is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for left wrist carpal 
tunnel syndrome is denied.  


REMAND

The Board concludes that the issues of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for residuals of head and 
back injuries, entitlement to a compensable rating for 
bilateral hearing loss, and entitlement to a compensable 
rating for residuals of a fracture of the left third 
metacarpal, should be REMANDED for additional development.  

As to the whether new and material evidence has been 
submitted to reopen the claim for residuals of head and back 
injuries, it is noted that the veteran filed to reopen these 
claims in 1993.  At that time, 38 C.F.R. § 3.156(a) (1993), 
which defined "new and material evidence," provided that 
evidence was considered "new" it if was not of record at 
the time of the last final disallowance of the claim and if 
it was not merely cumulative or redundant of other evidence 
that was then of record.  "Material" evidence was evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
(Note: while 38 C.F.R. § 3.156 was amended, effective August 
29, 2001, the amended definition of new and material evidence 
is effective only for claims filed on and after that date.)  

Review of the record shows that the veteran was sent a VCAA 
letter regarding duty to assist provisions in August 2003.  
This letter, unfortunately, addressed regular service 
connection definitions and what evidence was needed to 
establish such.  Thus, this notice letter did not meet the 
requirements of Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)) 
( in a claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  Therefore, the August 2003 notice 
letter did not provide the veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice.  

As to the claims for compensable ratings for service-
connected bilateral hearing loss and residuals of fracture of 
the left third metacarpal, the Board notes that the last VA 
compensation and pension examination afforded the veteran 
regarding these conditions was many years ago.  At the recent 
hearing in February 2007, the veteran asserted that these 
conditions had worsened.  Specifically, his hearing was worse 
and he was recently fitted for new hearing aids.  When it was 
cold and rainy, his finger joint swelled.  He had trouble 
using his finger at all times and mentioned that his finger 
difficulties caused problems when shaving or bathing.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available (usable) evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle l. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) [where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted].  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain, in the context of a 
claim to reopen, what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denials of service connection 
for residuals of head and back injuries.  
Kent, supra. The letter must specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA health care providers 
who may possess additional records 
pertinent to his claims that are the 
subject of this remand.  With respect to 
any VA health care provider identified, 
the RO should attempt to obtain and 
associate with the claims file any medical 
records from those sources which have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any such medical 
records identified by the veteran, it must 
inform the appellant and his 
representative of this, and ask them to 
provide a copy of the outstanding medical 
records.

3.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The examiner is asked to provide 
results in a numeric format for each of 
the following frequencies: 1000, 2000, 
3000, and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies and to provide speech 
recognition scores for each ear using the 
Maryland CNC test.  The report of the 
examination should be included in the 
veteran's VA claims folder.  

4.  Also, the veteran should be afforded 
the appropriate examination to determine 
the severity of residuals of fracture of 
the left third metacarpal.  The examiner 
is specifically requested to indicate the 
range of motion expressed in degrees, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion of the left third finger.  
The examiner should opine whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the left hand.  

Further, the examiner should offer an 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's left third finger 
disability, it is at least as likely as 
not that such disability is comparable to 
(1) favorable or unfavorable ankylosis of 
the left third finger; or amputation of 
the finger.  If disability comparable to 
amputation of the left third finger is 
found, the examiner must indicate whether 
such amputation is more consistent with 
amputation (a) with metacarpal resection 
(more than one-half the bone lost) (b) or 
without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  

Finally, the examiner should set forth the 
extent of any functional loss present in 
the veteran's left third finger due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected left third 
finger disability has upon the veteran's 
daily activities.  The degree of 
functional impairment or interference with 
daily activities, if any, by the service-
connected finger condition should be 
described in adequate detail.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described for the finger disability in 
terms of the degree of additional range of 
motion loss.  

The claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the examinations.  
The examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

5.  After completing the requested actions 
above, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim 
addressed in this remand by evaluating all 
evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  

If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate SSOC 
and allow them a reasonable period of time 
to respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including VCAA 
and any other legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


